Citation Nr: 1633700	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.

3.  Entitlement to an effective date prior to August 19, 2009, for basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1966 and from October 1971 to October 1975.  The Veteran died in August 2012 and the appellant, the Veteran's surviving spouse, has been substituted for the Veteran for these pending claims.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant testified at a hearing before the undersigned in November 2014.  The transcript of this hearing is associated with the claims file.

The claims were previously before the Board in April 2015 when the above listed issues were remanded for further development.

The Board acknowledges that the Veteran and her representative have submitted a timely notice of disagreement (NOD) as to issue of entitlement to special monthly compensation for the Veteran's spouse based on the need for regular aid and attendance or being housebound.  A statement of the case has not been issued on any of these issues.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has argued that the Veteran's heart disorder was due to or aggravated by his service-connected depressive disorder.  A VA examiner was reported to have had opined that the Veteran's psychiatric disorder, which had been described as reactive depression, anxiety neurosis or delayed stress reaction, if confirmed by the examining psychiatrist as being significant and long standing, may be considered a contributing cause, along with cigarette smoking, hypertension, and positive family history for atherosclerotic vascular disease.  The Board ordered that on remand, a medical opinion must be obtained regarding whether the Veteran's heart disorder is related to the Veteran's active service or is proximately due to or aggravated by the Veteran's service-connected disabilities, including depressive disorder.  38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's remand, in December 2015 a VA medical opinion was obtained.  The examiner offered negative opinions on direct and secondary theories of service connection, but did not provide an opinion on aggravation, as requested by the Board.  Therefore, the Board finds that the opinion is not adequate and the claim must be remanded for another VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2015 Board remand it was noted that the Veteran was an inpatient at Methodist North Hospital when he died in August 2012; however, the records regarding this treatment had not been obtained and associated with the claims file.  The Board ordered that, after obtaining any necessary authorization, attempts be made to obtain all treatment records regarding the Veteran from Methodist North Hospital.  38 C.F.R. § 3.159  (2015).  

Subsequent to the Board remand, the appellant was sent a notification letter in October 2015 that requested that she provide any treatment records related to her husband's claimed conditions that lead to his death.  The appellant was notified that if she wanted VA to try to obtain records on her behalf she must complete a VA Form 21-4142 authorizing VA to do so.  There is no indication that the appellant responded to this request.  On remand, make an additional attempt to obtain authorization, and obtain and associate with the claims file the terminal treatment records of the Veteran.

In April 2015 the RO granted basic eligibility to DEA effective August 19, 2009.  Thereafter, in January 2016 the appellant submitted a Notice of Disagreement on a VA Form 21-0958 with regard to the effective date assigned.  The appellant has not been issued a Statement of the Case (SOC).  Thus, the Board remands the issue for the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As the outcome of the issue of entitlement to service connection for a heart disorder may impact upon the issue of entitlement to SMC based on the need for the aid and attendance of another person or based on being housebound the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of SMC based on the need for the aid and attendance of another person or based on being housebound may not be adjudicated until the issue of entitlement to service connection for a heart disorder is decided.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claim of entitlement to an effective date prior to August 19, 2009, for basic eligibility to DEA to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  Allow the appellant the requisite period of time for a response.

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete records of treatment regarding the Veteran from Methodist North Hospital.  

3.  Thereafter, obtain an opinion regarding the nature, extent, onset and etiology of the Veteran's heart disorder.  The claims file should be made available to and reviewed by the examiner.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the heart disorder is related to or had its onset during service and/or is proximately due to or aggravated by his service-connected disabilities, to include depressive disorder.

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal are not granted in full, the appellant and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

